DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species A (Figures 1-3) in the reply filed on 06/25/2021 is acknowledged.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first gap, second gap and inner volume must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
4.	The disclosure is objected to because of the following informalities: 
In Paragraph [0004], lines 14-15: “The motor stack is configured to drive rotation of the rotor disposed within the inner bore of the housing.” should be changed to -- The motor stack is configured to drive the rotor that is disposed within the inner bore of the housing.--.
In Paragraph [0006], lines 14-15: “The motor stack is configured to drive rotation of the rotor.” should be changed to --The motor stack is configured to drive the rotor.--.
In Paragraph [0025], lines 1-2: “The stator 210 is configured to drive rotation of the rotor 220 in response to receiving power” should be changed to -- The stator 210 is configured to drive the rotor 220 in response to receiving power--.
In Paragraph [0029], lines 6-7: “The motor stack 350 is configured to drive rotation of the rotor 220 that is disposed within the inner bore of the housing 212.” should be changed to --The motor stack 350 is configured to drive the rotor 220 that is disposed within the inner bore of the housing 212.” 
Appropriate correction is required.
Claim Objections
5.	Claims 1-20 are objected to because of the following informalities:  
In claim  1, lines 15-16: “to drive rotation of the rotor” should be changed --to drive the rotor--.
In claim 1, line 12: “to provide structural support” should be changed to --to provide a structural support--.
In claim 1, lines 6-7: “exposed to production fluid” should be changed to --exposed to a production fluid--.
In claim 1, line 10: “to isolate production fluid” should be changed to --to isolate the production fluid--.
In claim 2, line 1: “The stator of claim 1, comprising a magnetic bearing” should be changed to -- The stator of claim 1 further comprising a magnetic bearing--.
In claim 2, lines 2-3: “during rotation of the rotor” should be changed to -- during a rotation of the rotor--.
In claim 3, lines 1-2: “to prevent flow of solids” should be changed to --to prevent a flow of solids--.
In claim 4, lines 1-2: “allow flow of production fluid” should be changed to --allow a flow of the production fluid--.
In claim 5, line 2: “flow of dielectric fluid” should be changed to --a flow of the dielectric fluid--.
In claim  12, lines 4-5: “within which rotor can be disposed” should be changed --within which the rotor being disposed--.
In claim 12, lines 7-8: “exposed to production fluid” should be changed to --exposed to a production fluid--.
In claim 12, line 11: “to isolate production fluid” should be changed to --to isolate the production fluid--.
In claim  12, lines 16-17: “to drive rotation of the rotor” should be changed --to drive the rotor--.
In claim 13, line 3: “during rotation of the rotor” should be changed to -- during a rotation of the rotor--.
In claim 15, line 2: “allow flow of production fluid” should be changed to --allow a flow of the production fluid--.
In claim 15, line 3: “flow of dielectric fluid” should be changed to --a flow of the dielectric fluid--.
In claim 16, lines 1-2: “to prevent flow of solids” should be changed to --to prevent a flow of solids--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 12, the recitation of “can be” renders the claims indefinite, since it is not clear if the limitation following “can be“ is being claimed.
Claim 11 recites the limitation "the magnetic bearing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the magnetic bearing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-4 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Artinian et al. (hereinafter “Artinian) (Patent No.: US 10,370,947 B1), as evidenced by Pal (Pub. No. US 20120286595 A1).
Regarding claims 1 and 12, Artinian discloses a stator (302, see column 8, lines 51-55) for a downhole-type motor (see column 11, lines 5-10) and a downhole-type motor (see column 11, lines 5-10), the stator (302) comprising: 
a housing (stator hosing SH302, as depicted in annotated Figure 5) comprising an inner circumferential sleeve or sleeve (inner circumferential sleeve assembly ICS, as shown in annotated Figure 5) that defines an inner bore (inner bore IB302, see annotated Figure 5) of the housing (SH302) within which a rotor (402) of the downhole-type motor (450) can be disposed, 
the inner circumferential sleeve or sleeve (inner circumferential sleeve assembly ICS, as shown in annotated Figure 5) comprising: 
a first layer (defined by isolation sleeve 492, as discussed in column 12 lines 1-15) forming an inner circumferential wall of the inner bore of the housing (as presented in annotated Figure 5, isolation sleeve 492 and the protective sleeve 390 together certainly forming the inner circumferential wall ICW390), wherein the first layer (defined by isolation sleeve 492) is configured to be exposed to production fluid flowing through the inner bore of the housing (the isolation sleeve 492 allows production fluid to flow through the retrievable string 400 through the inner bore of the isolation sleeve 492, as stated in column 11 lines 61-67); 
a second layer (protective sleeve 390, that is configured to attach to the production tubing 128, as stated in column 7 lines 50-55), wherein the second layer (defined by the protective sleeve 390) and the housing (stator housing SH302) together define an inner volume (inner volume V302, as best seen in annotated Figure 5) wherein the inner volume (inner volume V302) is flooded with a fluid (coolant circulating in the cooling circuit 380, see column 12 lines 47-52), and the second layer (protective sleeve 390) is configured to isolate production fluid (to isolate production fluid flowing within the production tubing 128, as stated in column 12 lines 1-5) flowing through the inner bore (inner bore IB302, see annotated Figure 5) of the housing from the fluid (coolant circulating in the cooling circuit 380, as detailed in column 12 lines 47-52) flooding the inner volume (inner volume V302); and 
(third layer L3 that is defined by an outer surface or outer shell of the connected bearing actuators 352 &354, as illustrated in annotated Figure 5) disposed within the inner volume and configured to provide structural support (as best seen immediately below, the third layer L3 is undoubtedly disposed within the inner volume V302 and providing structural support, otherwise, the system cannot normally operate); and 
a motor stack (electromagnetic coil 350, as discussed in column 13 lines 15-26) disposed within the inner volume (within the inner volume V302, as depicted in annotated Figure 5), the motor stack (electromagnetic coil 350) configured to drive rotation of the rotor (the motor permanent magnet 450 is configured to cause the rotor 402 to rotate in response to the magnetic field generated by the electromagnetic coil 350 of the stator 302, as stated in column 11 lines 1-7) disposed within the inner bore  (inner bore IB302, as seen in annotated Figure 5) of the housing (SH302).
Particularly, Artinian demonstrates as how the system includes a subsystem 300 and a retrievable string 400, wherein the subsystem 300 is installed as a portion of a completion string of the well 100 (see column 6 lines 64-67). 
Notably, with reference to annotated Figure 5, Artinian performs system 500, wherein the subsystem 300 including one or more thrust bearing actuators 352 and including one or more radial bearing actuators 354 (see column 12 lines 28-45).
Especially, in column 11 lines 57-67 & column 12 lines 1-13, Artinian further details: the retrievable string includes an isolation sleeve 492 that can be retrieved from the well 100 together with the retrievable string 400. In some implementations, the isolation sleeve 492 defines an outer surface of the retrievable string 400. When the retrievable string 400 is positioned within the stator 302, the isolation sleeve 492 of the retrievable string 400 can be against or in the vicinity of the protective sleeve 390 of the subsystem 300. In some implementations, the isolation sleeve 492 allows production fluid to flow through the retrievable string 400 through the inner bore of the isolation sleeve 492, but not across the outer surface of the isolation sleeve 492. In some implementations, the volume defined between the isolation sleeve 492 of the retrievable string 400 and the protective sleeve 390 of the subsystem 300 is isolated from production fluids. The isolation sleeve 492 of the retrievable string 400 can prevent the protective sleeve 390 of the subsystem 300 (and the stator 302 of the subsystem 300) from being exposed to production fluids, thereby reducing or eliminating the risk of corrosion and/or erosion of the protective sleeve 390 due to production fluid flow (and in turn, increasing the reliability and operating life of the subsystem 300). The isolation sleeve 492 can be metallic or non-metallic. For example, the isolation sleeve 492 can be made of carbon fiber or Inconel.

Specifically, Artinian’s system utilizes corrosion/erosion resistance properties and relationships existing between the first and second layers of the inner circumferential sleeve/ sleeve. In fact, Artinian surely exhibits as how the first layer is being configured to resist erosion while the second layer is configured to resist corrosion, as instantly claimed. 
Essentially, Artinian’s inner sleeve is designed such that the isolation sleeve 492, which is designated as the first layer, is certainly forming an inner circumferential wall of the inner bore of the stator housing while the protective sleeve 390, which is designated as the second layer, is isolating production fluid flowing within the production tubing 128 from the cooling circuit 380. Clearly, the coolant that enters the stator 302 to remove heat from the stator should be considered as a dielectric fluid. This is evidenced by Pal (Pub. No. US 20120286595 A1) which discloses another cooling system for electric motor.
 the second coolant 38 is being a dielectric material such as PAO or MIL-L-23699 oil and provides a thermally conductive interface between the stator 18 and the sleeve 28 in the voids 34. Voids 34 between the stator 18 and sleeve 28 are filled by the second coolant 38 and therefore, air gaps are no longer present between the sleeve 28 and stator 18 and heat may more efficiently transfer between the stator 18 and the sleeve 28 (see Paragraph [0017].
[AltContent: textbox (Figure 5)]
    PNG
    media_image1.png
    720
    987
    media_image1.png
    Greyscale
 
Accordingly, the examiner must assert that the inner volume V302, which is defined by the protective sleeve 390 designated as the second layer and the housing SH302, is clearly being flooded with a dielectric fluid and the second layer is being 
More specifically, Artinian further states that the isolation sleeve 492 of the retrievable string 400 can be against or in the vicinity of the protective sleeve 390 of the subsystem 300 (see column 11 lines 60-67). In other words, the first and second layers are obviously separated by a first gap, as instantly claimed.
Artinian, in column 12 lines 28-43, then goes on to describe: The subsystem 300 can include one or more thrust bearing actuators 352. The thrust bearing actuators 352 can be, for example, thrust bearing permanent magnets (passive) or thrust bearing electromagnetic coils (active). In the case of thrust bearing electromagnetic coils, the thrust bearing actuators 352 can be connected to topside circuitry, for example, by a cable running through the annulus 116. The subsystem 300 can include one or more radial bearing actuators 354. The radial bearing actuators 354 can be, for example, radial bearing permanent magnets (passive) or radial bearing electromagnetic coils (active). In the case of radial bearing electromagnetic coils, the radial bearing actuators 354 can be connected to topside circuitry, for example, by the cable running through the annulus 116. In some implementations, the thrust bearing actuators 352 and the radial bearing actuators 352 are connected to a magnetic bearing controller located at the surface 106. 
In this disclosure, Artinian discloses as how the magnetic field from the stator coil (352) is radial, and the solid metallic pole (of the thrust bearing target 452) can conduct the radial magnetic field to an axial magnetic field, at which point the magnetic field crosses a gap between a stationary pole and a rotating pole, thereby imparting a force between the stationary pole and the rotating pole.

In fact, Artinian, disclosing these bearing actuators 354 & 352, specifically teaches inner gaps interposed in the bearing space or located inside outer shell.
Surely, Artinian stator does, in fact, provide a second gap between the second layer 390 and outer shell or outer surface designated as the third layer L3.
With specific regard to claim 12, Artinian explicitly teaches: the retrievable string 400 includes a motor permanent magnet (such as the motor permanent magnet 450) coupled to the rotor 402. A magnetic field can be generated by the electromagnetic coil 350 of the stator 302 to engage the motor permanent magnet 450 of the retrievable string 400, causing the rotor 402 (and the impeller 432) to rotate (column 16 lines 38-45).
Moreover, with regard to functional limitations directed towards the intended use of the apparatus, namely "... configured to resist…”,”…configured to be exposed…”, “…configured to isolate…”, “…configured to provide…”, “…configured to drive…”  the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Regarding claims 2 and 13, Artinian substantially discloses the stator and down-hole type motor, as claimed and detailed above. 
The subsystem 300 can include one or more thrust bearing actuators 352. The thrust bearing actuators 352 can be, for example, thrust bearing permanent magnets (passive) or thrust bearing electromagnetic coils (active). In the case of thrust bearing electromagnetic coils, the thrust bearing actuators 352 can be connected to topside circuitry, for example, by a cable running through the annulus 116. The subsystem 300 can include one or more radial bearing actuators 354. The radial bearing actuators 354 can be, for example, radial bearing permanent magnets (passive) or radial bearing electromagnetic coils (active). In the case of radial bearing electromagnetic coils, the radial bearing actuators 354 can be connected to topside circuitry, for example, by the cable running through the annulus 116. In some implementations, the thrust bearing actuators 352 and the radial bearing actuators 352 are connected to a magnetic bearing controller located at the surface 106. 
Likewise, in column 13 lines 26-37, Artinian further teaches: Similarly, the radial bearing actuators 354 and the radial bearing targets 454 are cooperatively configured to counteract radial loads on the rotor 402. The radial bearing actuators 354 and the radial bearing targets 454 work together to control a radial position of the rotor 402 relative to the retrievable string 400. For example, the radial bearing actuators 354 and the radial bearing targets 454 interact magnetically (that is, generate magnetic fields to exert attractive or repulsive magnetic forces) to maintain a radial position of the rotor 402 relative to the retrievable string 400 while the rotor 402 rotates. 
In fact, Artinian is undoubtedly performing how magnetic bearings being disposed within the inner volume V302 and being configured to control a position of the rotor 402 relative to the stator 302 during rotation of the rotor, as instantly claimed.  
Furthermore, with regard to functional limitation directed towards the intended use of the apparatus, namely "... configured to control…”  the prior art discloses all the 
Regarding claims 3 and 4, Artinian substantially discloses the stator and down-hole type motor, as claimed and detailed above. 

    PNG
    media_image2.png
    607
    785
    media_image2.png
    Greyscale

Additionally, in column 9 lines 25-36, Artinian specifically discloses that “the cooling circuit 380 includes an injection valve 382, which can be used to inject coolant into the production fluid. The coolant can include additives, such as scale inhibitor and wax inhibitor. The coolant including scale and/or wax inhibitor can be injected into the production fluid using the injection valve 382 in order to mitigate, minimize, or eliminate scaling and/or paraffin wax buildup in the well 100.” As best seen immediately above, Artinian evidently demonstrates as how the first layer, which is defined by the isolation sleeve 492, certainly defines a first passage P1 that is arranged through the injection valve 382 and configured to allow flow of production fluid through the first layer and/or to prevent flow of solids through the first layer, as instantly claimed. 
Moreover, with specific regard to functional limitations directed towards the intended use of the apparatus, namely "... configured to allow flow of production fluid through the first layer” and/or “configured to prevent flow of solids through the first layer”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Regarding claim 14, Artinian substantially discloses the stator and down-hole type motor, as claimed and detailed above. Additionally, in column 7 lines 36-43, Artinian explicitly teaches that the stator 302 is being attached to a tubing of the completion string (such as the production tubing 128) while the retrievable string 400 includes a rotor 402. Further, in column 10 lines 15-29, Artinian specifies:
The retrievable string 400 is configured to be positioned in a well (such as the well 100). The rotor 402 of the retrievable string 400 is configured to be positioned in and driven by a stator of a well completion (such as the stator 302). The retrievable string 400 includes at least one impeller 432 coupled to the rotor 402. The non-rotating portion 420 of the retrievable string 400 and the impeller 432 are cooperatively configured to induce fluid flow in the well 100 in response to the stator 302 driving the rotor 402. The coupling part 404 is configured to support the rotor 402 positioned in the stator 302 and can detachably couple to the corresponding coupling part 304 of the well completion (subsystem 300). 
As such, one skilled in the art would surely recognize that the stator 302 is configured to be permanently installed within a well and the rotor 402 is retrievable from the well while the stator 302 remains within the well, as instantly claimed.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

14.	Claims 6-8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artinian, as evidenced by Pal, and further in view of Bode et al. (hereinafter “Bode”) (Patent No.: US 7,575,422 B2).
Regarding claims 6 and 17, Artinian and Pal substantially disclose the stator and down-hole type motor, as claimed and detailed above. 
However, although Artinian, as evidenced by Pal, discloses the vast majority of applicants claimed elements, it does not explicitly disclose that the second layer has a thickness in a range of from 0.004 inches to 0.015 inches.  
Nevertheless, Bode successfully discloses another electric motor, wherein a stator housing comprising an inner circumferential sleeves 39 & 40 that define an inner bore within which a rotor 31 is being disposed. In particular, Bode explicitly teaches: The carbon fibre-reinforced layer 39 is sufficiently strong for the deformation which it undergoes under high pressure differences between the rotor space 34 and the stator space 33 to be so slight that it remains clear of both the rotor 31 and the stator 32, i.e. there is always a gap or clearance between the rotor 31 and the radially inner side of the partition 30 and between the stator 32 and the radially outer side of the partition 30. The wall thickness of the partition 30 is in this case approximately 4 mm, and it can withstand a working pressure in the rotor space 34 of the order of magnitude of 150 bar, the pressure in the stator space 33 being at most approximately 10 bar. The temperature of use may in this case vary from -40º C. to 180º C (see column 4 lines 64-67 and column 5 lines 1-9). 

    PNG
    media_image3.png
    499
    848
    media_image3.png
    Greyscale


Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using layers that are forming an inner bore of the housing, as taught by Bode, to the stator assembly of Artinian /Pal, in order to provide the electric motor that requires little maintenance and has a long service life, as motivated by Bode in column 6 lines 8-9. 
Regarding the claimed limitations “the second layer has a thickness in a range of from 0.004 inches to 0.015 inches”, in view of the prior art teachings, the variations of thickness, as taught by Artinian/ Pal/Bode, is found to be a result-effective variable which affects the following properties of the stator assembly.  
It has been held that "[a] particular parameter must first be recognized as
a result-effective variable, i.e., a variable which achieves a recognized result,
before the determination of the optimum or workable ranges of said variable
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), In re Aller , 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It has also been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” MPEP 2144.05 I and II. Therefore, it would have been obvious to one having ordinary skill in the art the time the claimed invention was made to find an optimum value of the thickness of the protective layer 390 designated as the second layer in order to enhance efficiency.
 	Regarding claim 7 and 18, Artinian, Pal and Bode substantially disclose the stator and down-hole type motor, as claimed and detailed above. 
Additionally, as stated in column 11 lines 52-58, Artinian explicitly teaches: The protective sleeve 390 can be metallic or non-metallic. The protective sleeve 390 can be made of a material suitable for the environment and operating conditions (for example, downhole conditions). For example, the protective sleeve 390 can be made of carbon fiber or Inconel. The protective sleeve 390 can serve a similar purpose as the production tubing 128, that is, isolating the casing from production fluid, while also allowing magnetic flux to penetrate from the stator 302, through the sleeve 390, and into the inner space of the production tubing 128. The protective sleeve 390 can be a part of (that is, integral to) the production tubing 128 or can be attached to the production tubing 128. 
As such, one skilled in the art would surely recognize that the second layer, which is defined by the protective sleeve 390, is made of Inconel, titanium, or a non-metallic material, as instantly claimed. 
Regarding claim 8, Artinian, Pal and Bode substantially disclose the stator and down-hole type motor, as claimed and detailed above. Further, with respect to the 
Regarding claim 19, Artinian, Pal and Bode substantially disclose the stator and down-hole type motor, as claimed and detailed above. Additionally, in column 12 lines 10-14, Artinian expressly states that the isolation sleeve 492 can be metallic or non-metallic. For example, the isolation sleeve 492 can be made of carbon fiber or Inconel.
However, although Artinian, as evidenced by Pal, discloses the vast majority of applicants claimed elements, it does not explicitly disclose that the first layer or isolation sleeve is made of ceramic and the third layer is made of carbon fiber. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such a compound since it has been held to be within the general skill of a worker in the art to select a known material (or material compound) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
15.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artinian, as evidenced by Pal.
Regarding claims 9 and 10, Artinian, Pal and Bode substantially disclose the stator and down-hole type motor, as claimed and detailed above. Additionally, in column 12 lines 10-14, Artinian expressly states that the isolation sleeve 492 can be metallic or 
However, although Artinian, as evidenced by Pal, discloses the vast majority of applicants claimed elements, it does not explicitly disclose that the first layer or isolation sleeve is made of ceramic and the third layer is made of carbon fiber. Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such a compound since it has been held to be within the general skill of a worker in the art to select a known material (or material compound) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

16.	Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Artinian, as evidenced by Pal, and further in view of Stauder et al. (hereinafter “Stauder”) (Pub. No.: US 2010/0287427 A1).
Regarding claims 11 and 20, Artinian and Pal substantially disclose the stator and down-hole type motor, as claimed and detailed above. However, Artinian, as evidenced by Pal, does not explicitly disclose that the motor stack and the magnetic bearing are potted with thermally conductive material.  
Nonetheless, it’s notoriously well-known fact that the electromagnetic assemblies or motors or motor stacks being potted or encapsulated with thermally conductive material, as taught by Stauder.
Stauder, in disclosure directed to an electric machine that includes an annular stator and a rotor disposed within the stator (see Abstract), expressly states that the complete stator may advantageously be enclosed by a potting composed of a thermally conductive material for the purposes of better heat dissipation (see Paragraph [0047]).
Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a potting with thermally conductive material, as taught by Stauder, to the stator assembly of Artinian /Pal, in order to provide better heat dissipation, as motivated by Stauder in Paragraph [0047]. 
Thus modified, one skilled in the art would have been surely appraised that the motor stack and magnetic bearing would be further potted with thermally conductive material, as instantly claimed.
Allowable Subject Matter
17.	Claims 5 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
18. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure and consists of three patens.
US 2020/0072245 A1, US 10,253,606 and US 5,520,048 are cited to show downhole-type motors, wherein different inner sleeve assemblies comprising multiple layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
	
/L.P. /
Examiner, Art Unit 3746